Citation Nr: 9918506	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-36 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
June 1974.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New York, New York.  Since that decision, the 
veteran has relocated to the Commonwealth of Puerto Rico.


REMAND

During the course of this appeal, the U.S. Court of Appeals 
for the Federal Circuit, in Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998), issued new guidance for cases involving new 
and material evidence.  This case overturned the test for new 
and material evidence pronounced by the United States Court 
of Appeals for Veterans Claims, and formerly known as the 
United States Court of Veterans Appeals, in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  [The pronouncements and 
requirements issued in Colvin were used in determining the 
merits of the veteran's claim.]

Accordingly, this case is REMANDED to the RO for 
readjudication in accordance with Hodge.  If the decision 
remains unfavorable, the veteran and his representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.  No action is required of the veteran until he 
is contacted by the appropriate regional office.  The purpose 
of this REMAND is to ensure due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









